DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 21, Group 2, is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
 Inventions Group 1, Claims 1-16, 19-20 and 22, and Group 1, Claim 21 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the underlayment could be used with metal shingles or wood shingles.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Status of Application
Applicant’s amendments filed on 02/10/2022 have been acknowledged and entered.
Claims 1-16 and 19-22 are currently pending
Claim 21 has been withdrawn.
Claim Rejections - 35 USC § 112
Claims 1-16, 19, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 19, the claim recites “roof structure (e.g. roof boards).” The term “e.g.” means “for example.” The phrase "for example" renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-16, 20 and 22 are also rejected, due to their dependency on Claim 1 and 19. 
Claim Rejections - 35 USC § 103
Claims 1-6, 9,11-13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Marx (EP 0251173A2) in view of Leatherman (US 2017/0210100), Pede (US 2010/0215924) and Cashin (US 2012/0096791).
Regarding Claim 1, Marx teaches a multilayered fire-protective sheet for roof surfaces (Abstract) comprising a metal foil (third layer) laminated on both sides with a plastic film and a glass fleece. (Paragraph 0001). With this mirrored structure, Marx teaches, a first layer of nonwoven material, glass fleece, a second layer of polymeric lamination (plastic film), a third layer of foil directly adjacent to the second layer,  a fourth layer of polymeric lamination coating directly adjacent to the third layer, and a fifth layer of nonwoven material adjacent to said fourth layer, glass fleece. Marx teaches this sheet operates a fire protective sheet (Abstract) and a vapor barrier, which means the sheet is non-breathable. Marx teaches this can be placed 
Marx does not specifically teach the metal foil is aluminum, a sixth layer of backside coating adjacent to said fifth layer or the basis weight of the roofing underlayment.  
Leatherman teaches that aluminum foil is suitable metal for roofing underlayment laminate, as it is able help prevent the plastic sheets from burning (Paragraph 0026). Thus, it would have been obvious to one with ordinary skill in the art to use aluminum as the foil layer of Marx, as Leatherman teaches aluminum is metal foil that will prevent polymer layers from burning. 
Marx and Leatherman do not teach a sixth layer of backside coating adjacent to said fifth layer or the basis weight of the roofing underlayment.  
Pede teaches a roof underlayment (Abstract), where the bottom layers of the roof underlayment is a fiber mesh/scrim textured layer and a backside coating formed on the fiber layer. (Claim 1 and 3 of Pede; Paragraph 0036). Pede teaches this coating will increase the coefficient of friction (COF) of the underlayment, which will ensure the underlayment will not slip before it is fastened to the roof decking. (Paragraph 0036). Thus, it would have been obvious to one with ordinary skill in the art to apply a backside coating to the fifth layer of nonwoven of Marx as taught by Pede to ensure the underlayment will not slip.
Marx, Leatherman and Pede do not teach the basis weight of the roofing underlayment.
Cashin teaches a roof underlayment that has a basis weight of 90 to 205 gsm is suitable for fire-proofing purposes (Paragraph 0052). This overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of In re Boesch, 617 F.2d 272, 205 USPQ 215. In the present invention, one would have optimized the basis weight of the composite motivated by the desire to obtain a composite with strength and fire-proof ability.
Cashin further teaches by increasing the plastic film layer basis weight of the underlayment and that using underlayment with a shingles to reach a Class A roofing structured is desired, as Class A offers more protection. (Paragraph 0052). Thus, it would have been obvious to one with ordinary skill in the art to configure the underlayment of Marx to the reach Class A with roofing structures, as it offers improved protection to the roofing structure.
Regarding Claim 2, Leatherman teaches glass fiber mats having a basis weight of 10 to 200 gsm as layers in a fireproof laminate. (Paragraph 0027). This overlaps the claimed range of 25 to 150 gsm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05) Thus, it would have been obvious to one with ordinary skill in the art to use basis weight taught by Leatherman for suitable basis weights for non-woven glass layers in fireproof roofing laminates. 
Regarding Claim 3, Leatherman teaches the thickness of the foil ranges from 0.0075 to 1 mm. (Paragraph 0026). This overlaps the claimed range of 5 to 15 microns. In the case where 
Regarding Claim 4, Marx teaches a tops side of the underlayment (Fig. 1) Pede teaches the top side should have a COF greater than 0.5 (Claim 11 of Pede), which overlaps the claimed range of 0.4 to 0.8. Pede teaches this ensures the underlayment is considered safe for walking on. (Paragraph 0044). Thus, it would have been obvious to set the COF of Marx to the range taught by Pede for safety.
Regarding Claim 5, Pede teaches the underlayment with a backside coating and back side surface. Pede teaches the back side should have a COF greater than 0.5 (Claim 15 of Pede), which overlaps the claimed range of 0.4 to 0.8. Pede teaches this ensures the underlayment is considered safe for walking on. (Paragraph 0044). Thus, it would have been obvious to set the COF of Marx to the range taught by Pede for safety.
Regarding Claim 6, Cashin teaches the basis weight of the layers and composite relates to strength of the article. In addition, the amount of adhesive (basis weight of fourth layer) directly relates to adhesion and adhesive strength of the layer of the laminate. Thus, the basis weight of the fourth layer is a results effective variable. Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to have made the composite with the claimed basis weight, since it has been held that discovering an optimum value of a result effective only involves routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215. In the 
Regarding Claim 9, Pede teaches the backside coating can be PP copolymer, EMA, EVA or PE copolymer. (Claim 15) Pede teaches these are suitable in reaching the desired COF to prevent slipping, such that one with ordinary skill in the art would use the claimed polymers for the backside coating. 
Regarding Claim 10, Leatherman teaches the thickness of the foil ranges from 0.0075 to 1 mm. (Paragraph 0026). This overlaps the claimed range of 5 to 15 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). would have been obvious to one with ordinary skill in the art to use basis weight taught by Leatherman for suitable basis weights for foil layers in fireproof roofing laminates.
Regarding Claim 11, Marx teaches a tops side of the underlayment (Fig. 1) Pede teaches the top side should have a COF greater than 0.5 (Claim 11 of Pede), which overlaps the claimed range of 0.4 to 0.8. Pede teaches this ensures the underlayment is considered safe for walking on. (Paragraph 0044). Thus, it would have been obvious to set the COF of Marx to the range taught by Pede for safety.
Regarding Claim 12, 
Regarding Claim 13, Cashin teaches the basis weight of the layers and composite relates to strength of the article. In addition, the amount of adhesive (basis weight of fourth layer) directly relates to adhesion and adhesive strength of the layer of the laminate. Thus, the basis weight of the fourth layer is a results effective variable. Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to have made the composite with the claimed basis weight, since it has been held that discovering an optimum value of a result effective only involves routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215. In the present invention, one would have optimized the basis weight of the fourth layer motivated by the desire to obtain a composite with good adhesion and adhesive strength. 
Regarding Claim 22, Marx teaches the entire layers are all laminated together, which means the polymer layers serve as adhesive between the nonwoven layers and the foil layer. (Paragraph 0001). 

Claims 7, 8 and 14-16 are rejected under 35 U.S.C. 103 for being unpatentable over Marx, Leatherman, Pede and Cashin in further view of Evans
Regarding Claim 7, 8, 14 and 15, Marx does not teach the composition of the second and fourth layer.  Evans teaches a roofing membrane (Abstract), where a foil core layer is coated with resin on both sides and has nonwoven applied to both sides of the foil core layer, where a resin is used to bond the entire roofing membrane together. (Claim 1, 10 and 11 of Evans). Evans teaches using thermoplastic olefin as the resin to bind the layers together, as it allows for flexible roofing membranes without allowing for plasticizer migration and is easy to repair. (Page 1). Therefore, it would have been obvious to one with ordinary skill in the art to 
Regarding Claim 16, Pede teaches the backside coating can be PP copolymer, EMA, EVA or PE copolymer. (Claim 15) Pede teaches these are suitable in reaching the desired COF to prevent slipping, such that one with ordinary skill in the art would use the claimed polymers for the backside coating. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 for being unpatentable over being unpatentable over Marx in view of Kalkanoglu et al. (US 2014/0338831), Pede, Leatherman, and Cashin.
Regarding Claim 19, Marx teaches a multilayered fire-protective sheet for roof surfaces (Abstract) comprising a metal foil (third layer) laminated on both sides with a plastic film and a glass fleece. (Paragraph 0001). With this mirrored structure, Marx teaches, a first layer of nonwoven material, glass fleece, a second layer of polymeric lamination (plastic film), a third layer of foil directly adjacent to the second layer,  a fourth layer of polymeric lamination coating directly adjacent to the third layer, and a fifth layer of nonwoven material adjacent to said fourth layer, glass fleece. Marx teaches this sheet operates a fire protective sheet (Abstract) and a vapor barrier, which means the sheet is non-breathable. Marx teaches this can be placed on the roof surfaces. (Paragraph 0001). Therefore, Marx teaches the sheet can be configured to placed adjacent to and directly above a roof structure and with asphalt shingles.
Marx does not specifically teach the metal foil is aluminum, a sixth layer of backside coating adjacent to said fifth layer or the basis weight of the roofing underlayment.  
Kalkanoglu teaches fire resistant roofing materials. (Abstract).  Kalkanoglu teaches tin foil of 0.5 mil has sufficient thermal conductivity to operate as fire resistant material, which overlaps the claimed thickness of 5 to 15 micron. (Paragraph 0031, 0039). Thus, it would have been obvious to one with ordinary skill in the art to use tin as the foil layer, as Kalanoglu teaches tin foil is suitable as foil layer in fireproof roofing materials.
Marx and Kalkanoglu do not teach a sixth layer of backside coating adjacent to said fifth layer or the basis weight of the roofing underlayment.  
Pede teaches a roof underlayment (Abstract), where the bottom layers of the roof underlayment is a fiber mesh/scrim textured layer and a backside coating formed on the fiber layer. (Claim 1 and 3 of Pede; Paragraph 0036). Pede teaches this coating will increase the coefficient of friction (COF) of the underlayment, which will ensure the underlayment will not slip before it is fastened to the roof decking. (Paragraph 0036). Thus, it would have been obvious to one with ordinary skill in the art to apply a backside coating to the fifth layer of nonwoven of Marx as taught by Pede to ensure the underlayment will not slip.
Pede teaches the underlayment with a backside coating and back side surface. Pede teaches the back side should have a COF greater than 0.5 (Claim 15 of Pede), which overlaps the claimed range of 0.4 to 0.8. Pede teaches this ensures the underlayment is considered safe for walking on. (Paragraph 0044). Thus, it would have been obvious to set the COF of Marx to the range taught by Pede for safety. Pede teaches the top side should have a COF greater than 0.5 (Claim 11 of Pede), which overlaps the claimed range of 0.4 to 0.8. Pede teaches this ensures the underlayment is considered safe for walking on. (Paragraph 0044). Thus, it would have been obvious to set the COF of Marx to the range taught by Pede for safety.
Marx, Kalkanoglu and Pede do not teach the basis weight of the roofing underlayment or nonwoven material.
Leatherman teaches glass fiber mats having a basis weight of 10 to 200 gsm as layers in a fireproof laminate. (Paragraph 0027). This overlaps the claimed range of 25 to 150 gsm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05) Thus, it would have been obvious to one with ordinary skill in the art to use basis weight taught by Leatherman for suitable basis weights for non-woven glass layers in fireproof roofing laminates.
Cashin teaches a roof underlayment that has a basis weight of 90 to 205 gsm is suitable for fire-proofing purposes (Paragraph 0052). This overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05) Cashin further teaches the basis weight of each layer and composite is related to fire-proof ability and strength of the underlayment, as higher basis weights lead to higher fire-proof ability and strength. (Paragraph 0011). Thus, the basis weight of the roof underlayment and its layers are a results effective variable. Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to have made the composite with the claimed basis weight, since it has been held that discovering an optimum value of a result effective only involves routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215. In the present invention, one would have optimized the basis weight of the composite motivated by the desire to obtain a composite with strength and fire-proof ability. 
Cashin further teaches by increasing the plastic film layer basis weight of the underlayment and that using underlayment with a shingles to reach a Class A roofing structured 
Regarding Claim 20, Cashin teaches a roof underlayment that has a basis weight of 90 to 205 gsm is suitable for fire-proofing purposes (Paragraph 0052). This touches upon the claimed range of greater than 205 to 270 gsm. A range that touches the claimed range is prima facie obviousness. (MPEP §2123, §2144.05). In addition, Cashin teaches increasing the basis weight will improve the fire resistance of the underlayment. (Paragraph 0052). Therefore, the basis weight of the composite seems to a results-effective variable. Thus, as the fire resistance of a roofing underlayment is a important part of the design of an underlayment, it would have been obvious to one with ordinary skill in the art to optimize the basis weight of the composite, a results-effective variable, to the claimed range.  
Response to Arguments
Applicant’s arguments have been fully considered, but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.